Citation Nr: 0200370	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  93-26 139	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for schizophrenia as a result of inappropriate 
touching occasioned in May 1999 at a VA medical facility.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to July 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for a psychosis.  The appeal also arises from an 
October 1999 rating decision originating at the same RO, 
which denied entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for alleged patient abuse.  

The case was previously before the Board in November 1998, at 
which time an unrelated issue was adjudicated and the claim 
relating to service-connection for an acquired psychiatric 
condition was recharacterized as a claim that new and 
material evidence had been submitted.  The latter claim was 
Remanded to afford the veteran a hearing before a travel 
section of the Board.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  

Additional medical consultation and treatment records were 
received after the case had been certified to the Board by 
the agency of original jurisdiction (AOJ).  Although such 
evidence has not first been considered by the AOJ, a waiver 
of referral to the AOJ has been submitted.  38 C.F.R. 
§ 20.1304 (2001).  Consequently, a decision by the Board is 
not precluded.  

The issue of whether new and material evidence has been 
received to warrant reopening a claim of entitlement to 
service connection for an acquired psychiatric disorder will 
be addressed in the REMAND portion of the decision.

FINDINGS OF FACT

1.  The veteran received treatment at the VA medical facility 
in Tuskeegee, Alabama in 1999 for schizophrenia.

2.  The veteran was subjected to inappropriate touching by a 
VA employee at the VA medical center in Tuskeegee in 1999, 
and the medical center staff erred in judgment by not 
immediately addressing the patient's concerns. 

3.  The veteran sustained additional psychiatric impairment 
as a result of the incident at the VA medical center.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for schizophrenia as a consequence of medical treatment by 
the VA have been met.  38 U.S.C.A. § 1151 (West Supp. 2001); 
38 C.F.R. § 3.358 (2001) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim arises from allegations that the veteran was the 
victim of inappropriate touching by a VA employee at the VA 
medical center in Tuskeegee in 1999 and that, as a result, he 
suffered additional psychiatric impairment.

A claim for 38 U.S.C.A. § 1151 benefits must be accompanied 
by medical evidence of a current disability and medical 
evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

The claim for benefits, in this case, was initiated in 
September 1999.  At that time, benefits pursuant to 38 
U.S.C.A. § 1151 required a showing not only that the VA 
treatment in question resulted in additional disability, but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  VAOPGCPREC 40-97 (Dec. 31, 
1997).

The record demonstrates that the veteran has been diagnosed 
with schizophrenia, a condition for which service connection 
is not established at this juncture.  Notwithstanding, the 
veteran was in receipt of VA mental health treatment at the 
time of the claimed inappropriate touching.  A VA employee 
supposedly had the veteran remove his shoes, and the employee 
allegedly touched the veteran's feet in an inappropriate 
manner.  A VA Board of Administrative Investigation was 
convened to investigate the allegations of patient abuse.  
The veteran claimed patterns of sexual harassment extending 
back some 2 1/2 years from that time.  The veteran also cited 
grievances relating to staff apathy.  The investigative 
report, dated in July 1999, concluded that the inappropriate 
touching occurred and that the medical center staff erred in 
judgment by not immediately addressing the patient's 
concerns.  The investigating board concluded that there was 
sufficient evidence to substantiate the veteran's claim.  The 
record also shows that the veteran was referred to another VA 
facility for sexual abuse counseling.

The veteran has recently been receiving treatment at the VA 
medical center in New Orleans.  Dr. J.E.J., his treating 
physician, submitted correspondence dated in October 2001, 
which documented her opinion that the incident at the 
Tuskeegee medical center "exacerbated his symptoms of 
schizophrenia and caused further impairment to his 
functioning." 

Under the circumstances, the record demonstrates that the 
veteran suffered additional impairment as the result of fault 
on VA's part in furnishing treatment, and the Board considers 
the claim warrants the award of benefits.  The Board also 
finds that VA has fulfilled its duties under the Veterans 
Claims Assistance Act of 2000, was signed into law.  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) ("VCAA").  



ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
schizophrenia is granted subject to regulations governing the 
payment of monetary benefits. 


REMAND

The veteran claims that he was hospitalized for psychiatric 
treatment at the U.S. Army Hospital in Fort Polk, Louisiana 
during June/July 1966 prior to his release from active duty 
and that service medical records are missing from his file 
that would substantiate his claim.  Close inspection of a 
statement from his first sergeant dated July 12, 1996 appears 
to corroborate that the veteran was hospitalized at the time 
he was discharged from service.  However, review of the 
veteran's service records do not reflect any records normally 
associated with a hospitalization, e.g. admission, discharge 
summary etc.  Nevertheless, in consideration of the 
importance of service medical records, the Board is of the 
opinion that an additional search should be undertaken to 
determine whether such records could be located.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990) (VA has a statutory 
duty to assist the veteran in obtaining military records).

The Board additionally observes that the veteran has claimed 
that one or more health care professional(s) has indicated 
that his symptomatology in service was more appropriately 
characterized as schizophrenia.  The veteran should obtain 
written statements from such health care providers and submit 
it to the RO for consideration.  In the event, the veteran 
would desire the RO to assist him in gathering such 
information; he should identify the health care provider and 
also provide the address where they may be contacted.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should contact the U.S. Army 
Hospital at Fort Polk, Louisiana and 
request that all available pertinent 
clinical documentation pertaining to 
mental health treatment of the veteran 
for the period from June to July 1966 be 
forwarded for incorporation into the 
record.  The records sought report 
include the complete history of any 
treatment and observation, including 
copies of all clinical records, discharge 
summary, and examination reports, nurse 
notes, and therapy records, prepared 
during the hospitalization.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above as well as any additional 
development warranted pursuant to the 
Veterans Claims Assistance Act of 2000, 
the RO should review the expanded record.  
In particular, if additional service 
records are located, additional 
development pursuant to 38 C.F.R. § 3.156 
(c) should be undertaken.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 



